By the Court:
The action is ejectment, and was brought by~the appellant, Adelaide Pearson, as heir-at-law of Richard Pearson, deceased, to recover of the defendants certain premises situate in the county of Colusa. The appellant was born in the year 1850, and is a daughter of said Richard Pearson, a white man (lately deceased), by Martha Powers, a white woman, with whom he intermarried in the year. 1848, in the State of Iowa, and from whom he was divorced in the year 1854, by a valid judicial decree rendered in the courts of *123the State of Missouri. The defendant, Laura Pearson, is a woman of African descent, and claims a distributive share in the estate of said Eichard Pearson, as being his surviving wife. The other defendants are the children of Eichard Pearson by said Laura, and were born after the alleged intermarriage between said Eichard and said Laura, presently to be mentioned, and during the subsequent cohabitation between said Eichard and said Laura in the assumed relation of husband and wife. It appears that in the year 1847, the defendant, Laura, being at the time a slave in the State of North Carolina, was purchased by said Eichard Pearson, who immediately removed her to the State of Missouri, where he held her as a slave until the year 1854, during— which year (and after the entry of the decree in the courts of that State divorcing him from Martha Powers) he removed her to the Territory of Utah, reaching the Territory in September of that year, where he remained engaged in business pursuits until the year 1855, when he removed to this State and settled in the county of Colusa, in which county he continued to reside until his death in the year 1865.
The court below found the fact to be that in the fall of the year 1854, and while residing in the Territory of Utah, the said Eichard and Laura intermarried, and thence until the death of said Eichard they lived and cohabited together as husband and wife, and that during such cohabitation there were born to them the defendants Theodore, Henry, Mary, "William Eichard, and Jefferson—the oldest of these ■ children being born in the year 1856, and the youngest shortly before the death of the said Eichard. Judgment was, thereupon, rendered to the effect that upon the death of said Eichard his estate descended to and vested in the plaintiff and defendants in all respects as though the defendant Laura had been a white woman and the lawful surviving wife of said Eichard; and from this judgment and an order subsequently entered, denying the motion of the plaintiff for a new trial, she prosecutes this appeal.
1. At the trial, the defendant Laura Pearson, examined as a witness for the defendants, having testified that she had *124been at one time the slave of Bichará. Pearson in the State of Missouri, but that she had subsequently been emancipated by him by certain judicial proceedings had for that purpose, of which a record was duly made in a court in the city of St. Louis; the plaintiff duly objected to oral proof of her alleged emancipation, but the objection was overruled, and an exception was reserved. The views we entertain upon other points involved render it unnecessary to notice this exception further.
2. It is argued for the appellant that the alleged marriage between said Bichard and said defendant, Laura, even if solemnized in due form, was void, because she was at the time a slave, and, therefore, incapable of contracting marriage. But we see no force in this position. Conceding that she had been a slave in the State of Missouri in 1854, she was such only by force of the local law at the time prevailing in that State, and conceding that her removal by her master to the Territory of Utah did not of itself change her status in that respect, and that Pearson might thereafter lawfully hold her in slavery in that Territory, it certainly cannot be denied that he might, if he chose, manumit her there by any act evidencing a purpose on his part to do so.
His general authority as a master to manumit his slave was not taken away nor limited in its exercise by the local law of Utah, and we think that his intermarriage with her in that Territory amounted to a relinquishment of his claim to further hold her as his slave. At common law, if a man bound himself in a bond to his villein, granted him an annuity, or gave him an estate, even for years, it was held to be an implied manumission, “for this was dealing with his villein on the footing of a freeman.” There being no law or regulation at the time prevailing in the Territory of Utah interdicting intermarriage between white and black persons, we think that such an intermarriage lawfully had there between a master and his female slave, neither party being otherwise incapacitated to contract marriage, operated by analogy to the rule of the common law already adverted to, the manumission of the slave woman, since such manumission was indispensable to her assumption of her new rela*125tion of wife to her former master. She certainly could not, in contemplation of law, be both the slave and the wife of Pearson.
3. The marriage of these parties, being valid by the law of the place where it was contracted, is also valid in this State. The statute of this State provides in terms that all marriages contracted without the State, which would be valid by the laws of the country in which the same were contracted, shall be valid in all courts and places within this State. The statute accords with the general principle of law theretofore prevailing. The validity of a marriage (except it be polygamous or incestuous) is to be tested by the law of the place where it is celebrated. “If valid there, it is valid everywhere. It has a legal ubiquity of obligation. If invalid there, it is equally invalid everywhere. (Story on Conflict of Laws, Sec. 113.)
We discover in the record no error committed against the appellant.
Judgment and order denying a new trial affirmed.